860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry Darnell JONES, Plaintiff-Appellant,v.Daniel CALKINS, Arthur McLaurin, Ronald Rake, Buster Howell,Tony Taque, Leslie Bowens, Allen Schnider, Harold Cloz, III,Richard Pasarela, James M. Graves, Michael E. Kobza,Albertus Hultink, Jack Schutter;  Shanahawas Alam, "JaneDoe" Alam, Robert Griffin, "John Doe", the Board ofCommissioners for Muskegon County, City Council for the Cityof Muskegon Heights, Defendants-Appellees.
No. 88-1797.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motions to dismiss the appeal on the basis that it was taken from a non-appealable order.  The appellant has not responded to the various motions, but has filed a pro se brief seeking reversal of the interlocutory order, remand to the district court for discovery purposes, and transcript at government expense.


2
A review of the record shows that the United States Magistrate entered an order on June 30, 1988, granting defendants' motion to hold discovery in abeyance pending resolution of various motions.  On July 11, 1988, the plaintiff filed a document in the Sixth Circuit Court of Appeals styled as "Motion for Reconsideration," seeking review of the June 30, 1988, decision of the magistrate.  That document was construed as a notice of appeal.


3
This court lacks jurisdiction in the appeal.  Orders relating to discovery matters are not generally appealable.   See United States v. James T. Barnes & Co., 758 F.2d 146 (6th Cir.1985);  Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.), cert. dismissed, 473 U.S. 925 (1985).  Further, an order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


4
It is ORDERED that appellant's motion for transcript at government expense be denied and that the motions to dismiss be and are hereby granted.  Rule 8, Rules of the Sixth Circuit.